DETAILED ACTION
Status of Application
 	The claim set filed on 11/23/2021 is acknowledged.
 	Claim 1 is cancelled.
	Claims 2-17 are pending and currently under prosecution.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s remarks filed 11/23/2021 regarding the restriction requirement mailed 9/28/2021 has been fully considered and is persuasive. Examiner withdraws the restriction requirement. Claims 2-17 are currently under consideration.

Claim Objections
Claims 4-5 are objected to because of the following informalities:  
There are two claims numbered as claim 4 and two claims numbered as claim 5. In the interest of compact prosecution, the second set of claim 4 and second set of claim 5 will be referred to in this action as claim 4b and claim 5b respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is indefinite for reciting “hyaluronic acid has a MW of 1.5 M Dalton or greater" which is unclear because the MW abbreviation is not defined. Examiner suggests correction of “MW” to "molecular weight".  Additionally, the symbol "M" is unclear because this symbol usually represents molarity, but no concentration is discussed in this claim, it could also possibly represent megadaltons, i.e., millions of Daltons. Examiner requests that the applicant provide clarification for this.
 	Claim 6 is indefinite for reciting “hyaluronic acid has a MW of about 1,600,000 to 3,200,000”, which is unclear because the MW abbreviation is not defined. Examiner suggests correction of “MW” to "molecular weight".  Additionally, there are no units for the range of 1,600,000 to 3,200,000. Examiner requests that the applicant provide clarification.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
 	Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over
Liggins et al. (CA2618404A1) hereinafter Liggins in view of Tsuyoshi (EP1496037 A1) and McKinley et al. (“Mitochondrial Based Treatments that Prevent Post-Traumatic Osteoarthritis in a Translational Large Animal Intraarticular Fracture Survival Model”, 2013) hereinafter McKinley.
 	Regarding claims 2-17, Liggins discloses a composition wherein the drug incorporated into block copolymer compositions in a high loading is neurologically active. Such drugs may have the following therapeutic activities: anticonvulsants. Exemplary anticonvulsants include phenobarbital and amobarbital (pg. 37, ln 18-23).
The composition may further include a carrier that can be formed into semi-solid forms, such as a hydrogel (pg. 16, ln 17-18), wherein the carrier is hydrogel (pg. 48, ln 28). Liggins discloses for example the polymer may be a polysaccharide, such as hyaluronic acid (crosslinked polysaccharide) (pg. 49, ln 3-8).
 	Liggins discloses polysaccharides include, without limitation, hyaluronic acid (HA). For example, an aqueous solution of HA having a non-inflammatory molecular weight (greater than about 900 kDa) and a concentration of about 10 mg/ml (10 mg /ml is equivalent to 1% wt/vol) would be in the form of a gel (pg. 51, ln 17-24). Liggins discloses the composition has a viscosity of less than 3000 cP at 25°C, a viscosity of less than 1000 cP at 25°C, or a viscosity of less than 150 cP at 25°C (pg. 40, ln 10-13).
 	

 	Liggins discloses by inhibiting one or more of the components of fibrosis ( or scarring), joint damage and osteoarthritis development may be reduced or prevented in a previously injured joint (pg. 71, ln 3-5), the greater the trauma to the joint, the greater the risk that the patient will develop osteoarthritis (pg. 77, ln 22-30). All joints have the potential to become arthritic after trauma, but joints typically involved include: elbow, hips, and ankles (pg. 80, ln 1-3).
 	Liggins does not explicitly disclose wherein the amount of amobarbital is effective to inhibit post traumatic osteoarthritis.
 	However, Tsuyoshi discloses pharmaceutical preparation for treating joint diseases, wherein the joint disease is osteoarthritis [0022], and method of treating joint diseases, comprising administering to a patient an effective amount of hyaluronic acid modification product, wherein the joint disease is osteoarthritis [0025].
Tsuyoshi discloses a preparation for treating joint diseases comprising the hyaluronic acid modification product of the invention as its main component is administered as an injection, wherein the concentration of the hyaluronic acid modification product of the invention in the injection is 0.01-50% w/v (0.2-4 wt%) [0058-0060]. On the other hand, poly-N-substituted acrylamide derivatives, poly-N-substituted methacrylamide derivatives, polyvinyl methyl ethers, polyvinyl alcohol partial oxide, etc. 
 	However, McKinley discloses a therapeutic approach to preventing post-traumatic osteoarthritis (PTOA) by treating mitochondrial dysfunction in a chondral injury model by administering amobarbital acutely after injury delayed the onset of arthritis in a clinically realistic model of PTOA (abstract), and discloses treatment with amobarbital resulted in protective effects on chondrocyte viability and ATP [adenosine triphosphate] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Liggins with the teachings of Tsuyoshi teaching a hyaluronic acid injection composition for treating osteoarthritis with the amobarbital compound of McKinley for post traumatic osteoarthritis, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because McKinley discloses amobarbital was effective in preventing injury-related chondrocyte losses and sparing metabolic activity and that the data supports going forward with longer term studies (page 4- Summary of Progress). One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Tsuyoshi in view of McKinley by combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Tsuyoshi discloses hyaluronic acid, wherein the concentration of the hyaluronic acid is 0.01-50% w/v (0.2-4 % wt/vol) [0058-0060].
Tsuyoshi discloses hyaluronic acid (HA) with a molecular weight of 1.5 x 106 daltons (1.5 MDa) [0085].

Tsuyoshi discloses a thermo-responsive polymer highly safe in the living body, a polyethylene oxide-polypropylene oxide-polyethylene oxide block polymer (PEO-PPO-PEO; product name: PLURONIC®, poloxamer) is known [0005].
McKinley discloses amobarbital (barbital) [abstract].
McKinley discloses administering treatments preventing injury-related chondrocyte losses to rabbits (method to inhibit chondrocyte death in the joint of a mammal, directed to the treatment aspect not prevention aspect) [abstract].
Tuyoshi discloses administering to a patient an effective amount of the hyaluronic acid modification product (mammal is a human) [0024; 0060].
 	Tsuyoshi discloses the composition administered as injection into the joint [0058-0060; 0106]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	The instant claims differ from the claims of U.S. Patent No. 10,314,941 B2 because the ‘941 Patent requires an injectable composition comprising hyaluronic acid in claim 1 versus a cross-linked polysaccharide in the instant claims; however, the species of an injectable composition as recited in claim 1 of the '941 Patent anticipates and renders obvious the broader "composition" recited in instant claim 1. Instant claim 3 requires hyaluronic acid. 
 	This is a nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615